Citation Nr: 0517181	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  97-12 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thyroid cancer 
claimed as the result of ionizing radiation exposure.  

2.  Entitlement to service connection for colon cancer 
claimed as the result of ionizing radiation exposure.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from May 1957 to August 1961.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which 
determined that the veteran had not submitted well-grounded 
claims of entitlement to service connection for both 
carcinoma of the thyroid claimed as the result of ionizing 
radiation exposure and carcinoma of the colon claimed as the 
result of ionizing radiation exposure and denied the claims.  
In May 1998, the Board remanded the veteran's claims to the 
RO for additional action.  In June 1999, the Board remanded 
the veteran's claims to the RO for additional action.  

In April 2003, the RO reviewed the veteran's claims on the 
merits and again denied them.  In February 2004, the Board 
remanded the veteran's claims to the RO for additional 
action.  

For the reasons and bases addressed below, service connection 
for both thyroid cancer and colon cancer is DENIED.  


FINDINGS OF FACT

1.  The veteran had active service from May 1957 to August 
1961.  

2.  The veteran reported visiting Nagasaki, Japan, in 1957.  

3.  Thyroid cancer was not shown during active service or for 
many years thereafter.  The veteran's thyroid medullary 
carcinoma has not been shown to have originated during active 
service or as a result of his presence in Nagasaki, Japan.  

3.  Colon cancer was not shown during active service or for 
many years thereafter.  The veteran's colon cancer has not 
been shown to have originated during active service or as a 
result of his presence in Nagasaki, Japan.  

CONCLUSIONS OF LAW

1.  Thyroid cancer claimed as the result of ionizing 
radiation exposure was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  Colon cancer claimed as the result of ionizing radiation 
exposure was not incurred in or aggravated by active service 
and may not be presumed to have been incurred during such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served continuously for ninety days or more during 
peacetime service after December 31, 1946, and a malignant 
tumor becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

When a radiation-exposed veteran manifests leukemia (other 
than chronic lymphocytic leukemia), cancer of the thyroid, 
cancer of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary gland, cancer of the urinary tract, bronchiolo-
alveolar carcinoma, cancer of the bone, cancer of the brain, 
cancer of the colon, cancer of the lung, or cancer of the 
ovary, the disorder shall be considered to have been incurred 
in or aggravated during active military, naval, or air 
service, notwithstanding that there is no record of evidence 
of such disease during a period of such service.  The term 
"radiation-exposed veteran" means a veteran who, while 
serving on active duty, participated in a radiation-risk 
activity or an individual who, while a member of a reserve 
component of the Armed Forces, participated in a radiation-
risk activity during a period of active duty for training or 
inactive duty training.  The term "radiation-risk activity" 
means onsite participation in a test involving the 
atmospheric detonation of a nuclear device (without regard to 
whether the nation conducting the test was the United States 
or another nation); occupation of Hiroshima or Nagasaki, 
Japan, by United States forces during the period beginning on 
August 6, 1945, and ending on July 1, 1946; internment as 
prisoner of war in Japan (or service on active duty in Japan 
immediately following such internment) during World War II 
which (as determined by the Secretary) resulted in an 
opportunity for exposure to ionizing radiation; and/or 
service in a capacity which, if performed as an employee of 
the Department of Energy, would qualify the individual for 
inclusion as a member of the Special Exposure Cohort under 
section 3621(14) of the Energy Employees Occupational Illness 
Compensation Program Act of 2000 (42 U.S.C. 7384l(14)).  38 
U.S.C.A. § 1112 (West 2002).  

The provisions of 38 C.F.R. § 3.311 (2004) clarify, in 
pertinent part, that:  

  (a)  Determinations of exposure and 
dose.  (1) Dose assessments.  In all 
claims in which it is established that a 
radiogenic disease first became manifest 
after service and was not manifest to a 
compensable degree within any applicable 
presumptive period as specified in 
§ 3.307 and § 3.309, and it is contended 
the disease is a result of exposure to 
ionizing radiation in service, an 
assessment will be made as to the size 
and nature of the radiation dose or 
doses.  When dose estimates provided 
pursuant to paragraph (a)(2) of this 
section are reported as a range of doses 
to which a veteran may have been exposed, 
exposure at the highest level of the dose 
range reported will be presumed. 
  (2)  Request for dose information.  
Where necessary pursuant to paragraph 
(a)(1) of this section, dose information 
will be requested as follows:  
  (i)  Atmospheric nuclear weapons test 
participation claims.  In claims based 
upon participation in atmospheric nuclear 
testing, dose data will in all cases be 
requested from the appropriate office of 
the Department of Defense.  
  (ii)  Hiroshima and Nagasaki occupation 
claims.  In all claims based on 
participation in the American occupation 
of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, dose data will be requested 
from the Department of Defense.  
  (iii)  Other exposure claims.  In all 
other claims involving radiation 
exposure, a request will be made for any 
available records concerning the 
veteran's exposure to radiation.  These 
records normally include but may not be 
limited to the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141), if maintained, 
service medical records, and other 
records which may contain information 
pertaining to the veteran's radiation 
dose in service.  All such records will 
be forwarded to the Under Secretary for 
Health, who will be responsible for 
preparation of a dose estimate, to the 
extent feasible, based on available 
methodologies.  
  (3)  Referral to independent expert.  
When necessary to reconcile a material 
difference between an estimate of dose, 
from a credible source, submitted by or 
on behalf of a claimant, and dose data 
derived from official military records, 
the estimates and supporting 
documentation shall be referred to an 
independent expert, selected by the 
Director of the National Institutes of 
Health, who shall prepare a separate 
radiation dose estimate for consideration 
in adjudication of the claim.  For 
purposes of this paragraph:  
  (i)  The difference between the 
claimant's estimate and dose data derived 
from official military records shall 
ordinarily be considered material if one 
estimate is at least double the other 
estimate.  
  (ii) A dose estimate shall be 
considered from a "credible source" if 
prepared by a person or persons certified 
by an appropriate professional body in 
the field of health physics, nuclear 
medicine or radiology and if based on 
analysis of the facts and circumstances 
of the particular claim.  
  (4)  Exposure.  In cases described in 
paragraph (a)(2)(i) and (ii) of this 
section:  
  (i)  If military records do not 
establish presence at or absence from a 
site at which exposure to radiation is 
claimed to have occurred, the veteran's 
presence at the site will be conceded.  
  (ii)  Neither the veteran nor the 
veteran's survivors may be required to 
produce evidence substantiating exposure 
if the information in the veteran's 
service records or other records 
maintained by the Department of Defense 
is consistent with the claim that the 
veteran was present where and when the 
claimed exposure occurred.  

  (b)  Initial review of claims.  (1) 
When it is determined:  
  (i)  A veteran was exposed to ionizing 
radiation as a result of participation in 
the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or 
Nagasaki, Japan from September 1945 until 
July 1946 or other activities as claimed;  
  (ii)  The veteran subsequently 
developed a radiogenic disease; and  
  (iii)  Such disease first became 
manifest within the period specified in 
paragraph (b)(5) of this section; before 
its adjudication the claim will be 
referred to the Under Secretary for 
Benefits for further consideration in 
accordance with paragraph (c) of this 
section.  If any of the foregoing 3 
requirements has not been met, it shall 
not be determined that a disease has 
resulted from exposure to ionizing 
radiation under such circumstances.  
  (2)  For purposes of this section the 
term "radiogenic disease" means a disease 
that may be induced by ionizing radiation 
and shall include the following:  
  (i)  All forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia;  
  (ii)  Thyroid cancer;  
  (iii)  Breast cancer;  
  (iv)  Lung cancer;  
  (v)  Bone cancer;  
  (vi)  Liver cancer;  
  (vii)  Skin cancer;  
  (viii)  Esophageal cancer;  
  (ix)  Stomach cancer;  
  (x)  Colon cancer;  
  (xi)  Pancreatic cancer;  
  (xii)  Kidney cancer;  
  (xiii)  Urinary bladder cancer;  
  (xiv)  Salivary gland cancer;  
  (xv)  Multiple myeloma;  
  (xvi)  Posterior subcapsular cataracts;  
  (xvii)  Non-malignant thyroid nodular 
disease;  
  (xviii)  Ovarian cancer;  
  (xix)  Parathyroid adenoma;  
  (xx)  Tumors of the brain and central 
nervous system;  
  (xxi)  Cancer of the rectum;  
  (xxii)  Lymphomas other than Hodgkin's 
disease;  
  (xxiii)  Prostate cancer; and 
  (xxiv)  Any other cancer.  (Authority: 
38 U.S.C. 501(a))
  (3)  Public Law 98-542 requires VA to 
determine whether sound medical and 
scientific evidence supports establishing 
a rule identifying polycythemia vera as a 
radiogenic disease.  The VA has 
determined that sound medical and 
scientific evidence does not support 
including polycythemia vera on the list 
of known radiogenic diseases in this 
regulation.  Even so, the VA will 
consider a claim based on the assertion 
that polycythemia vera is a radiogenic 
disease under the provisions of paragraph 
(b)(4) of this section.  
  (4)  If a claim is based on a disease 
other than one of those listed in 
paragraph (b)(2) of this section, VA 
shall nevertheless consider the claim 
under the provisions of this section 
provided that the claimant has cited or 
submitted competent scientific or medical 
evidence that the claimed condition is a 
radiogenic disease. 
  (5)  For the purposes of paragraph 
(b)(1) of this section:  (i) Bone cancer 
must become manifest within 30 years 
after exposure;  
  (ii)  Leukemia may become manifest at 
any time after exposure;  
  (iii)  Posterior subcapsular cataracts 
must become manifest 6 months or more 
after exposure; and  
  (iv)  Other diseases specified in 
paragraph (b)(2) of this section must 
become manifest 5 years or more after 
exposure. 

  (c)  Review by Under Secretary for 
Benefits.  (1) When a claim is forwarded 
for review pursuant to paragraph (b)(1) 
of this section, the Under Secretary for 
Benefits shall consider the claim with 
reference to the factors specified in 
paragraph (e) of this section and may 
request an advisory medical opinion from 
the Under Secretary for Health.  
  (i)  If after such consideration the 
Under Secretary for Benefits is convinced 
sound scientific and medical evidence 
supports the conclusion it is at least as 
likely as not the veteran's disease 
resulted from exposure to radiation in 
service, the Under Secretary for Benefits 
shall so inform the regional office of 
jurisdiction in writing.  The Under 
Secretary for Benefits shall set forth 
the rationale for this conclusion, 
including an evaluation of the claim 
under the applicable factors specified in 
paragraph (e) of this section.  
  (ii)  If the Under Secretary for 
Benefits determines there is no 
reasonable possibility that the veteran's 
disease resulted from radiation exposure 
in service the Under Secretary for 
Benefits shall so inform the regional 
office of jurisdiction in writing, 
setting forth the rationale for this 
conclusion.  
  (2)  If the Under Secretary for 
Benefits, after considering any opinion 
of the Under Secretary for Health, is 
unable to conclude whether it is at least 
as likely as not or that there is no 
reasonable possibility, the veteran's 
disease resulted from radiation exposure 
in service, the Under Secretary for 
Benefits shall refer the matter to an 
outside consultant in accordance with 
paragraph (d) of this section.  
  (3)  For purposes of paragraph (c)(1) 
of this section, "sound scientific 
evidence" means observations, findings, 
or conclusions which are statistically 
and epidemiologically valid, are 
statistically significant, are capable of 
replication, and withstand peer review, 
and "sound medical evidence" means 
observations, findings, or conclusions 
which are consistent with current medical 
knowledge and are so reasonable and 
logical as to serve as the basis of 
management of a medical condition.  

  (d)  Referral to outside consultants.  
(1) Referrals pursuant to paragraph (c) 
of this section shall be to consultants 
selected by the Under Secretary for 
Health from outside VA, upon the 
recommendation of the Director of the 
National Cancer Institute.  The 
consultant will be asked to evaluate the 
claim and provide an opinion as to the 
likelihood the disease is a result of 
exposure as claimed.  
  (2)  The request for opinion shall be 
in writing and shall include a 
description of:  
  (i)  The disease, including the 
specific cell type and stage, if known, 
and when the disease first became 
manifest;  
  (ii)  The circumstances, including 
date, of the veteran's exposure;  
  (iii)  The veteran's age, gender, and 
pertinent family history;  
  (iv)  The veteran's history of exposure 
to known carcinogens, occupationally or 
otherwise;  
  (v)  Evidence of any other effects 
radiation exposure may have had on the 
veteran; and  
  (vi)  Any other information relevant to 
determination of causation of the 
veteran's disease.  The Under Secretary 
for Benefits shall forward, with the 
request, copies of pertinent medical 
records and, where available, dose 
assessments from official sources, from 
credible sources as defined in paragraph 
(a)(3)(ii) of this section, and from an 
independent expert pursuant to paragraph 
(a)(3) of this section.  
  (3)  The consultant shall evaluate the 
claim under the factors specified in 
paragraph (e) of this section and respond 
in writing, stating whether it is either 
likely, unlikely, or approximately as 
likely as not the veteran's disease 
resulted from exposure to ionizing 
radiation in service.  The response shall 
set forth the rationale for the 
consultant's conclusion, including the 
consultant's evaluation under the 
applicable factors specified in paragraph 
(e) of this section.  The Under Secretary 
for Benefits shall review the 
consultant's response and transmit it 
with any comments to the regional office 
of jurisdiction for use in adjudication 
of the claim.  

  (e)  Factors for consideration.  
Factors to be considered in determining 
whether a veteran's disease resulted from 
exposure to ionizing radiation in service 
include:  
  (1)  The probable dose, in terms of 
dose type, rate and duration as a factor 
in inducing the disease, taking into 
account any known limitations in the 
dosimetry devices employed in its 
measurement or the methodologies employed 
in its estimation;  
  (2)  The relative sensitivity of the 
involved tissue to induction, by ionizing 
radiation, of the specific pathology;  
  (3)  The veteran's gender and pertinent 
family history;  
  (4)  The veteran's age at time of 
exposure;  
  (5)  The time-lapse between exposure 
and onset of the disease; and
  (6)  The extent to which exposure to 
radiation, or other carcinogens, outside 
of service may have contributed to 
development of the disease.  

(f)  Adjudication of claim.  The 
determination of service connection will 
be made under the generally applicable 
provisions of this part, giving due 
consideration to all evidence of record, 
including any opinion provided by the 
Under Secretary for Health or an outside 
consultant, and to the evaluations 
published pursuant to § 1.17 of this 
title. With regard to any issue material 
to consideration of a claim, the 
provisions of §3.102 of this title apply.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2004).  Combee v. Brown, 34 F.3d 
1039, 1043 (1994).  

A.  Thyroid Cancer

The veteran's service medical records make no reference to 
thyroid cancer or any other thyroid abnormalities.  A July 
1987 physical evaluation from Robert F. Rubey, M.D., states 
that the veteran was found to exhibit a thyroid nodule on a 
routine physical evaluation.  

Clinical documentation from Baptist Hospital dated in July 
and August 1987 states that the veteran was found to exhibit 
a mass on the left lobe of his thyroid in approximately July 
1987.  Following surgical excision of the mass, the veteran 
was diagnosed with medullary carcinoma of the left lobe of 
the thyroid with metastases to the lymph node.  

At a June 1990 VA examination for compensation purposes, the 
veteran reported that he had undergone a thyroid 
cancer-related surgical procedure.  A June 1990 physical 
evaluation from Steven J. Schang, Jr., M.D., notes that the 
veteran was diagnosed with medullary carcinoma of the thyroid 
in 1987.  

In his August 1996 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran reported that he was 
"exposed in 1957 to 1959 - Nagasaki, Japan" while serving 
with Air Force.  In an August 1996 written statement, the 
veteran advanced that he was attached to the 610th ACWRON 
Det. 15" in Fukushima, Japan, from September 1957 to March 
1959.  He served as a radar operator.  While in Japan, the 
veteran went to see the site of the atomic bomb blast and was 
in the area for two days.  He reported smoking tobacco since 
the age of 17 and denied any history of cancer in his 
immediate family.  

In his March 1997 Appeal to the Board (VA Form 9), the 
veteran stated that he was stationed on "Fukue An Island" 
for approximately 18 months.  The island was located 
approximately 70 miles south of Nagasaki, Japan.  He recalled 
that he had been issued a radiation exposure disc to wear at 
all times.  

At a February 1998 hearing before a Veterans Law Judge 
sitting at the RO, the veteran testified that he went 
sightseeing in Nagasaki, Japan, in 1957 while stationed 
approximately 50 miles away in Fukushima, Japan.  He recalled 
that he had been issued a radiation dosemeter upon his 
arrival in Japan which he turned in when he departed Japan.  
He denied any post-service radiation exposure.  The veteran 
stated that Dr. Rubey, the private surgeon who had treated 
his cancer, had informed him that his type of thyroid cancer 
"was generally 99.99 percent of the time caused due to low 
level radiation exposure."  

An October 2002 written statement from the Department of the 
Air Force conveys that a search of the United States Air 
Force Master Radiation Exposure Registry revealed no external 
or internal exposure data pertaining to the veteran.  
A November 2002 VA Radiation Review from the Chief Public 
Health and Environmental Hazards Officer states that:

The veteran is reported to have visited 
Nagasaki during military service in 1957 
and 1959 after the American occupation 
had ended.  Using the "worse case" 
assumptions, the Defense Threat Reduction 
Agency (DTRA) has determined that the 
maximum radiation dose any member of the 
U.S. occupational forces in Japan could 
have received was less than 1 rem (DTRA 
Fact Sheet included in VA education 
program Veterans and Radiation, 2001, 
page 117).  Based on the DTRA 
determination, it is estimated that the 
veteran was exposed to a dose of ionizing 
radiation of less than 1 rem.  

3.  It is calculated that exposure of 3.3 
rads at age 19 provides a 99 percent 
credibility that there is no reasonable 
possibility that it is as likely as not 
that the veteran's thyroid cancer is 
related to exposure to ionizing radiation 
(Committee on Interagency Radiation 
Research and Policy Coordination Science 
Panel Report Number 6, 1988, page 29).  A 
number of studies have shown increased 
risk for thyroid cancer and nodules after 
radiation, especially in children.  
However, in adults, many studies 
especially of occupational exposures have 
not shown statistically significant 
increased risk.  Also the pathology 
report indicates that the veteran had 
medullary carcinoma which is usually not 
included with radiation-induced thyroid 
cancers (Mettler and Upton, Medical 
Effects of Ionizing Radiation, 2nd 
edition, 1995, pages 130-139).  

***
5.  In light of the above, in our 
opinion, it is unlikely that the 
veteran's thyroid or colon cancers can be 
attributed to exposure to ionizing 
radiation in service.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran has been diagnosed with and treated for 
thyroid medullary carcinoma.  Thyroid cancer is a radiogenic 
disease under the provisions of 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. § 3.311 (2004).  The veteran testified that 
he believed that he was exposed to ionizing radiation when he 
visited Nagasaki, Japan, in 1957.  However, he was not 
present in Nagasaki between August 6, 1945, and July 1, 1946; 
was not interned as prisoner of war in Japan; and has neither 
been shown to nor alleged that he participated in other 
radiation-risk activity during active service.  Therefore, 
the presumption of service connection for radiogenic diseases 
is not for application in the instant appeal.  U.S.C.A. 
§ 1112 (West 2002); 38 C.F.R. § 3.311 (2004).  

The veteran's thyroid cancer was initially diagnosed in 1987, 
some 25 years after service separation.  While the veteran 
alleged on appeal that Dr. Rubey attributed the onset of his 
thyroid cancer to his inservice ionizing radiation exposure, 
the documentation from Dr. Ruby and the remainder of the 
clinical record contains no evidence establishing an 
etiological relationship between the veteran's alleged 1957 
visit to Nagasaki during active service and/or his period of 
active service and the onset of his thyroid cancer.  The VA 
Radiation Review concluded that there was "a 99 percent 
credibility that there is no reasonable possibility that it 
is as likely as not that the veteran's thyroid cancer is 
related to exposure to ionizing radiation."  No competent 
medical professional has advanced that the veteran's thyroid 
cancer originated during active service.  

The veteran advanced on appeal that his thyroid cancer 
originated as the result of an inservice visit to Nagasaki.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a lay witness is generally not capable 
of offering evidence involving medical knowledge such as the 
causation of a particular condition.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

In the absence of any competent medical evidence establishing 
that thyroid cancer originated during active service or 
became manifest to a compensable degree within one year of 
service separation, the Board finds that service connection 
is not warranted.  
B.  Colon Cancer

The veteran's service medical records make no reference to 
colon cancer or any other chronic colon or gastrointestinal 
abnormalities.  A July 1990 hospital summary from Gulf Breeze 
Hospital indicates that the veteran underwent a "recent" 
colonoscopy which revealed a large sessile polyp.  Following 
resection of the polyp, the veteran was diagnosed with 
adenocarcinoma of the hepatic flexure of the colon.  At the 
February 1998 hearing before a Veterans Law Judge sitting at 
the RO, the veteran stated that he had been initially 
diagnosed with colon cancer in 1990 or1991.  

The November 2002 VA Radiation Review from the Chief Public 
Health and Environmental Hazards Officer states that:

4.  It is calculated that exposure to 
17.0 rads or less at age 19 provides a 99 
percent credibility that there is no 
reasonable possibility that it is as 
likely as not that colon cancer is 
related to exposure to ionizing radiation 
(CIRRPC report, page 29).  Information in 
the Health Effects of Exposure to Low 
Levels of Ionizing Radiation (BEIR V), 
1990, page 301 to 303, generally supports 
this value.  Among Japanese A-bomb 
survivors, no excess of colon cancer has 
been evident at doses below about 100 
rads and risks have increased only after 
intense radiation.  Other studies also 
suggest that there is as significantly 
increased risk for colon cancer at doses 
of about 100 rads, but not at low dose 
levels.  (Mettler and Upton, pages 177-
180).  

5.  In light of the above, in our 
opinion, it is unlikely that the 
veteran's thyroid or colon cancers can be 
attributed to exposure to ionizing 
radiation in service.  

The veteran has been diagnosed with and treated for colon 
carcinoma.  Colon cancer is a radiogenic disease under the 
provisions of 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.311 (2004).  As the veteran was not present in Nagasaki, 
Japan, between August 6, 1945, and July 1, 1946; was not 
interned as prisoner of war in Japan; and has neither been 
shown to nor alleged that he participated in a radiation-risk 
activity during active service, the presumption of service 
connection for radiogenic diseases is not for application in 
the instant appeal.  U.S.C.A. § 1112 (West 2002); 38 C.F.R. 
§ 3.311 (2004).  

The veteran's colon cancer was initially diagnosed in 1990, 
some 30 years after service separation.  The clinical record 
contains no evidence establishing an etiological relationship 
between the veteran's alleged visit to Nagasaki, Japan, 
during active service and/or his period of active service and 
the onset of his colon cancer.  The VA Radiation Review 
concluded that there was "a 99 percent credibility that 
there is no reasonable possibility that it is as likely as 
not that the colon cancer is related to exposure to ionizing 
radiation."  No competent medical professional has advanced 
that the veteran's colon cancer originated during active 
service.  

The veteran advanced on appeal that his colon cancer 
originated as the result of an inservice visit to Nagasaki.  
As a lay witness, the veteran is generally not capable of 
offering evidence involving medical knowledge such as the 
causation of his colon cancer.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In the absence of any competent medical evidence establishing 
that colon cancer originated during active service or became 
manifest to a compensable degree within one year of service 
separation, the Board finds that service connection is not 
warranted.  


II.  VCAA

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a Veterans Claims Assistance 
Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  The 
veteran has been afforded a hearing before a Veterans Law 
Judge sitting at the RO.  The transcript is of record.  In 
December 2003, the veteran was informed that the Veterans Law 
Judge who had conducted his February 1998 hearing was no 
longer employed by the Board and he therefore had the right 
to an additional hearing before a different Veterans Law 
Judge.  In December 2003, the veteran informed the Board that 
he did not want an additional hearing.  In October 2002 and 
April 2004, the veteran was provided with VCAA notices which 
informed him of the evidence needed to support his claims; 
what evidence had been received; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  In an April 2004 written statement, the veteran 
indicated that "I know of no other records or data that has 
not already been collected."  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  There remains no issue 
as to the substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2004).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Therefore, the Board finds that the VA has 
satisfied its duty to notify and the duty to assist pursuant 
to the VCAA.  See 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 
C.F.R. §§ 3.159(b), 20.1102 (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Mayfield v. Nicholson, No. 02-1077, slip op. at 
33 (U.S. Vet. App. Apr. 14, 2005).  Therefore, the Board 
finds that appellate review of the veteran' s claims would 
not constitute prejudicial error.  

	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for thyroid cancer claimed as the result 
of ionizing radiation 
exposure is DENIED.  Service connection for colon cancer 
claimed as the result of ionizing radiation exposure is 
DENIED.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


